Citation Nr: 1637352	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected coronary artery bypass grafting (CABG) with constant irregular sinus bradycardia prior to August 1, 2013.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from November 1957 to April 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing has been associated with the record.  

This case was remanded in March 2016 for additional development and now returns for further appellate review.

The March 2016 remand noted that the award of a 100 percent rating for CABG with constant irregular sinus bradycardia, effective August 1, 2013, rendered moot any claim of entitlement to a TDIU since August 1, 2013, as such would be based on the same disability.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the Board has characterized the issue as shown on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board's March 2016 Remand directed, in pertinent part, that the matter be referred for a VA medical opinion in order to assess the functional effects of the Veteran's service-connected CABG with constant irregular sinus bradycardia from August 31, 2010, to August 1, 2013.  Specifically, the examiner was to provide a full description of the effects of the Veteran's heart disease on his ordinary activities, including his employability, taking into account his education, training, and work history, without consideration of age or impairment attributable to nonservice-connected disabilities.  

In May 2016, a VA examiner reviewed the record and rendered an opinion on the matter.  In this regard, she indicated that, when one has a pacemaker and has had a five coronary artery bypass with irregular heartbeat, they would not be able to perform any type of labor that required prolong walking up/down hills, inclines, or ladders, or be able to do push/tug/pulls or bending.  Also, when one has an irregular heart rate (even with a pacer) it is difficult to perform even sedentary work (i.e., computer work, telephone sales, etc.) because, when the heart is not pumping properly, fatigue sets in and frequent rests during the day are often required.  The examiner further indicated that the Veteran could not perform a non-labor job (such as being a sales person) because he would not be able to stand on his feet for long periods of time due to his heart condition.

VA regulations establish objective and subjective standards for an award of a TDIU.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are un employable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The record reflects that for the period from August 31, 2010, to August 1, 2013, exclusive of a three-month period of time during which the Veteran received a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30, the Veteran's combined disability rating was 40 percent.  Thus, the schedular criteria for a TDIU were not met.  

The Board notes, however, that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a). 38 C.F.R. § 4.16 (b).  

The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular basis.  The Veteran underwent a quintuple CABG in 2008.  A statement from his non-VA physician, Dr. G., received in July 2011, states that the Veteran develops shortness of breath upon brisk walking, which "would limit his ability to work."  Finally, as detailed above, the May 2016 VA medical opinion suggests that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected coronary artery disease.  Accordingly, the Board finds that the claim should be submitted to the Director of the Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer this matter to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. 
§ 4.16(b), for the period from August 31, 2010, to August 1, 2013.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




